ADVISORY ACTION

Continuation of #3 NOTE From PTOL-303 (Non-Entry of Proposed Amendments)
Applicant proposed amending claim 1 to recite that the NSAIDs comprise 5-75% of the carrier composition formulation. The examiner takes the position that this proposed amendment brings up the issue of new matter for at least the following reasons.
In applicant’s response, applicant cited the instant application on pages 35-36 as allegedly providing support for the proposed amendment. Two relevant embodiments from these pages of the specification are reproduced below.

    PNG
    media_image1.png
    509
    716
    media_image1.png
    Greyscale

The above-reproduced disclosure appears to support 25-75% NSAIDs in one embodiment and 5-25% NSAIDs in a different embodiment. However, the new matter issue relates to dependent claims rather than claim 1, and is explained in greater detail below.
The disclosures on pages 34-36 of the instant specification teach 25-75% NSAIDs, but only for peroral and/or intraoral formulations. Other formulations have 5-25% NSAIDs. As such, there does not appear to be support for claims drawn to formulations that are drawn to non-peroral and/or non-intraoral formulations having a NSAID concentration above 25% and up to 75%. This is especially the case for claims 8-9, which are clearly drawn to intradermal and intranasal administration. Based upon applicant’s reference to pages 34-36, there would have been no adequate support for over 25% NSAIDs for intradermal and/or intranasal formulations, as required by claims 8-9. As such, for at least these reasons, the proposed amendments bring up the issue of new matter.
Additionally, the proposed amendments raise new issues regarding NSAID concentration that would require further search and consideration. The proposed amendments also do not place the application in better form for appeal as they raise the new issue of NSAID concentration.

Continuation of #12 From PTOL-303 (Response to Arguments)
Applicant has provided arguments in applicant’s response on 12 May 2022. These arguments appear to be moot in view of the non-entry of the proposed amendment.


Conclusion
This application is after-final and no claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612